In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered September 10, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered December 13, 1962 on Ms pleia of guilty, convicting Mm of robbery in the first degree and of escaping from custody as a felony, and imposing sentence upon Mm as a second felony offender. On June 24, 1964, the court vacated the sentence for escaping from custody, and resentenced the defendant mme pro twnc as of the original date of sentencing. Order reversed on the law and the facts, and application remitted to the County Court, Nassau County, for a hearing and for further proceedings not inconsistent herewith. Defendant alleges in effect: (a) that at the time of his arraignment, plea and sentence he was in a state of stupefaction by reason of the admiMstration of drug's which had been prescribed for him by the jail physician while confined in the Nassau County Jail; and (b) that by reason thereof he was non compos mentis and incapable of understanding the proceedings. Under the circumstances here, a hearing is required to determine the truth of defendant’s allegations. Testimony should be received from the jail physician who prescribed the drugs; from the persons who administered ■the drug's to the defendant, and from any persons having knowledge of the defendant’s mental and physical condition at the time of his arraignment, plea and sentence. The jail and hospital records relating to defendant should be produced. The court’s determination should be made on the basis of all the proof adduced. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.